Exhibit 10(b)

AMENDMENT 2007-1

TO THE WACHOVIA CORPORATION SAVINGS RESTORATION PLAN

(AS AMENDED AND RESTATED ON JANUARY 1, 2002)

WHEREAS, Wachovia Corporation (the “Corporation”) maintains the Wachovia
Corporation Savings Restoration Plan (the “Plan”); and

WHEREAS, Section 10.3 of the Plan reserves the right of the Management Resources
and Compensation Committee of the Board of Directors of the Corporation to amend
or terminate the Plan at any time.

THEREFORE, BE IT RESOLVED, that a new Section 11 be added to the Plan, effective
December 31, 2007 to read as follows:

Section 11 Freezing the Plan

 

  11.1 Notwithstanding any other provision of the Plan to the contrary,
effective December 31, 2007, no Employee may first become a Participant in the
Plan after December 31, 2007.

 

  11.2 Notwithstanding any other provision of the Plan to the contrary,
effective December 31, 2007, no Participant may elect to defer Compensation to
the Plan and no deferred amounts will be credited to a Participant’s Deferral
Account under Section 4.1(a) of the Plan for Plan Years beginning on or after
January 1, 2008.

 

  11.3 Notwithstanding any other provision of the Plan to the contrary,
effective December 31, 2007, the Company will not credit a Participant’s
Deferral Account with contributions (including Company Matching Contributions)
for Plan Years beginning on or after January 1, 2008; provided that, each
Participant’s Deferral Sub-Accounts will continue to be credited or debited to
reflect any gains or losses as if the Deferral Sub-Accounts had been invested in
the Investment Indexes pursuant to the allocation elections made by the
Participant, as provided in Section 5.

NOW, THEREFORE, BE IT FURTHER RESOLVED, that the appropriate officers of the
Corporation are hereby authorized to make such further amendments to the Plan to
meet the requirements of this Amendment 2007-1 as set forth herein and to
facilitate Plan administration in light of this Amendment 2007-1.

IN WITNESS WHEREOF, WACHOVIA CORPORATION has caused this Plan Amendment to be
executed on its behalf by its duly-authorized officer on this 19th day of
December, 2007.

 

WACHOVIA CORPORATION

By:

 

/s/ Shannon W. McFayden

Its:

  Senior Executive Vice President and Director of Human Resources and Corporate
Relations